Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record, neither singularly nor in combination, teach or show a method comprising the steps of determining, by a sleep maintenance mode entry determiner, whether a vehicle enters a sleep maintenance mode; when the vehicle enters the sleep maintenance mode, calculating, by an engine target speed profile calculator, an engine target speed profile; calculating, by an engine/hybrid starter generator (HSG) target torque calculator, an engine/HSG target torque based on the calculated engine target speed profile; and controlling, by the sleep maintenance mode entry determiner, a sleep maintenance motion based on an operation of an engine and an HSG. determining, by a sleep maintenance mode entry determiner, whether a vehicle enters a sleep maintenance mode; when the vehicle enters the sleep maintenance mode, calculating, by an engine target speed profile calculator, an engine target speed profile; calculating, by an engine/hybrid starter generator (HSG) target torque calculator, an engine/HSG target torque based on the calculated engine target speed profile; and controlling, by the sleep maintenance mode entry determiner, a sleep maintenance motion based on an operation of an engine and an HSG, as shown in independent claim 1 (and similarly in independent claim 11). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY REFAI whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY REFAI/Primary Examiner, Art Unit 3661